Exhibit 10.11.1
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
          THIS AGREEMENT is made and entered into as of the 2nd day of December,
2008, by and between MGIC Investment Corporation, a Wisconsin corporation
(hereinafter referred to as the “Company”), and the person whose name appears on
the signature page hereof (hereinafter referred to as “Executive”).
W I T N E S S E T H
          WHEREAS, the Executive is employed by the Company and/or a subsidiary
of the Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
          WHEREAS, the Company desires to continue to attract and retain
dedicated and skilled management employees in a period of actual and potential
industry consolidation and changes in regulatory barriers regarding the
ownership of insurance companies, consistent with achieving a transaction in the
best interests of its shareholders in any change in control of the Company;
          WHEREAS, the Company recognizes that circumstances may arise in which
a change in control of the Company occurs, through acquisition or otherwise,
thereby causing a potential conflict of interest between the Company’s needs for
the Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
          WHEREAS, the Company and the Executive are desirous that any proposal
for a change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
          WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable economic
security, as provided in this Agreement, against altered conditions of
employment which could result from any such change in control or acquisition;
          WHEREAS, the Executive possesses intimate knowledge of the business
and affairs of the Company and has acquired certain confidential information and
data with respect to the Company;
          WHEREAS, the Company desires to insure, insofar as possible, that it
will continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill; and
          WHEREAS, this Agreement consists of this instrument and the
Incorporated Terms Dated As of December 2, 2008 to Key Executive Employment and
Severance Agreement (the “Incorporated Terms”), which although not attached to
this instrument, are part of this Agreement and were provided to the Employee as
indicated in Paragraph 1(b) below.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definition of KEESA Multipler; Incorporated Terms.
               (a) The term “Multiplier” means two.
               (b) The Incorporated Terms are incorporated in this instrument
with the same effect as if they were physically set forth in this instrument.
The Incorporated Terms and this instrument constitute a single agreement which
is referred to as “this Agreement.” The terms “herein,” “hereof,” “above” and
similar terms used in this Agreement refer to this Agreement as a whole. The
Incorporated Terms were attached to an e-mail sent on or about December 2, 2008
to the Executive from Ralph Gundrum. The Company is hereby advising the
Executive to print and retain a copy of the Incorporated Terms. The Executive
agrees if there is any difference between the text of the Incorporated Terms
obtained as indicated above and the text of the Incorporated Terms retained by
the Company’s Secretary, the text of the copy retained by the Secretary will
control.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

           
MGIC INVESTMENT CORPORATION
      By:           Name:   Ralph J. Gundrum        Title:   Assistant
Secretary     

                  EXECUTIVE:    
 
                       
 
  [Name]        
 
           
 
  Address:        
 
     
 
   
 
     
 
   

- 2 -